UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-2163



ISIDORO RODRIGUEZ, Esq.,

                                                Plaintiff - Appellant,

             versus


DANILO DEVIS PEREIRA,

                                                 Defendant - Appellee,


             and


HFP  INCORPORATED,   General   Partner;   IOTA
PARTNERS,   L.P.;  ARMADA   COMPANY,   General
Partner; SEA SEARCH ARMADA; DOE ENTITIES 1-6;
MURDOCK & COMPANY; EDRIS E. HARBESTON; JACK
HARBESTON; JEROME BARRON; DAVE LAROCQUE; DON
MIDDLEBROOK; ED CARPENTER; JOHN DOES 1-20,
                                                            Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-1523-GBL)


Submitted:    January 19, 2006               Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Isidoro Rodriguez,   Appellant    Pro    Se.   Danilo   Devis   Pereira,
Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

          Isidoro Rodriguez appeals a district court’s amended

final judgment adopting in part the magistrate judge’s report and

recommendation and dismissing without prejudice his motion for a

default judgment.   We have reviewed the record and the district

court’s order and affirm for the reasons of the district court.

See Rodriguez v. Pereira, No. CA-02-1523-GBL (E.D. Va. filed Sept.

19, 2005; entered Sept. 21, 2005).    We deny Rodriguez’s motions to

disqualify the judges of this circuit court, for the issuance of a

scheduling order and for permission to file a formal brief.      We

also deny the motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -